Title: From James Madison to James Bowdoin, 20 April 1805
From: Madison, James
To: Bowdoin, James


Sir,
Department of State April 20th. 1805.
Having before received your Commission, you will herewith receive a letter of credence as Minister Plenipotentiary of the United States to His Catholic Majesty.
In presenting the latter, the President authorizes and charges you to repeat the friendly assurances it contains, in terms best calculated to satisfy the Spanish Government of the disposition of the United States to maintain the harmony now subsisting, and of their reliance on a like disposition on the part of His Catholic Majesty. You may intimate also, that the President had received the communication which the Marquis Yrujo was charged to make, on the rupture between Spain and Great Britain, and may refer to the answer given to that communication thro’ the same channel, for the participation of the United States, as a friendly tho’ neutral nation, in an event so interesting to His Catholic Majesty and his Kingdom. A copy of the communication and answer are herewith inclosed.
The letters and other papers belonging to the Legation, which Mr. Pinckney will doubtless have left at Madrid, will put you in possession of the subjects remaining on hand, and point out the course which it may be proper for you to pursue, so far as they have not been superseded by the Commission and proceedings of Mr Monroe, Minister Plenipotentiary and Extraordinary of the United States who arrived at Madrid in January last, and who will probably have left it long before you arrive there. If all the objects included in his Mission should have been attained, the affairs of the United States with Spain, will be greatly abridged. In case of a failure in his negotiations you will receive the instructions required by such a state of things as soon as it shall be known to the President. In the mean time it is his intention, that without waiting for these, you should give all the attention that may be found necessary to the spoliations suffered by our Commercial citizens from Spanish sources; making such representations with respect to them as will be most likely to obtain satisfaction. The communications, which have from time to time been made to your predecessor on this subject, render it unnecessary at present to add more than copies of the information lately received from our Agents in Cuba, which shews the extent of the abuses committed and threatened in that quarter, and the necessity of prompt and effectual measures for putting a stop to them. To promote such measures, a correspondence has been held by this Department with the Governor of Cuba, of which a copy is inclosed; and the same object is among those which led to the appointment of Mr Hill to take charge of our interests in that Island; of the instructions to whom a copy is also inclosed.
Your allowance, as limited by law to a Minister Plenipotentiary is 9,000 dollars a year for “all personal services and other expences,” with an outfit of a year’s salary and a quarters’ salary for your return. The cost of Gazettes and pamphlets transmitted to this office, of the printing of necessary papers, of postage, Couriers, Stationary, and customary and necessary presents, if any, to the attendants of public functionaries, at your presentation and other established occasions, not being considered as included in “personal services and other expences” will form a separate charge in your accounts; but no other charge of any description will be admitted, when not expressly directed to be incurred. Your salary will commence from the time of your leaving home to proceed on the Mission, and it will cease on your receiving notice or permission to return, after which the additional quarter’s allowance takes place. These particulars are stated thus exactly that you may be relieved from all doubts on the subject of your accounts, which you will keep in remembrance are to be regularly and punctually transmitted with vouchers and by duplicates for settlement with the Treasury, at the end of every quarter ending with March, June, September and December. A letter of credit is inclosed directed to Messrs. Willinks and Vanstaphorsts Bankers at Amsterdam which will enable you to draw your salary and authorized allowances.
From the inclosed extract of a letter respecting Mr Ervings functions as Secretary of Legation, you will perceive that according to usage he will reside in your family at your expence.
No cypher for secret correspondence is sent herewith from a desire not to exceed the day you assign for being ready to depart, and the circumstance of none being ready. But it is the less necessary as Mr Erving will doubtless have received Mr Pinckney’s cypher with the Archives of the Legation at Madrid. A copy of it will nevertheless be sent to the Collector at Boston in a day or two in the hope of its still reaching you. I have the honor to be &c.
James Madison
